In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont
                         _____________________ _____

                                 09-19-00189-CR
                         __________________________

                        TERRYAUN LAMAR RODGERS

                                       V.

                          THE STATE OF TEXAS

 _________________________________________________________________

                On Appeal from the 114th District Court
                         Smith County, Texas
                     Trial Cause No. 114-0449-17
 _________________________________________________________________



                                     ORDER

      The clerk’s record in the above styled and numbered cause was filed June

14, 2019. The reporter’s record was filed September 11, 2019. On October 14,

2019, the appellant’s retained attorney, Curtis Lilly, was notified by written notice

that although the brief of the appellant was due Thursday, October 11, 2019, no

brief had been filed.    Our notice stated that appellant’s brief and motion for

extension of time to file the brief must be filed by October 24, 2019 or this Court
would enter an order requiring the trial court to conduct a hearing to determine

why the brief has not been timely filed.


      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present in person. See Tex. R. App. P. 38.8(a)(1). If the

appellant is not incarcerated, but fails to appear at the hearing after having been

notified to do so, or after reasonable attempts to notify him have been made, then

the trial court may enter a finding that appellant no longer desires to pursue the

appeal and forward said finding to this Court. See Tex. R. App. P. 38.8(b)(4). If

the appellant is present for the hearing, we direct the trial court to determine

whether or not appellant desires to pursue his appeal. If appellant desires to pursue

his appeal, we direct the trial court to determine why the brief of the appellant has

not been filed, why appellant’s counsel has not responded to late notices from this

Court, and whether retained counsel has abandoned the appeal. If the trial court

determines that retained counsel has abandoned the appeal, the trial court shall

determine whether appellant is indigent and whether counsel should be appointed

for the appeal.

      The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The supplemental reporter’s
record and the supplemental clerk’s record are to be filed on or before December 5,

2019.

        ORDER ENTERED November 5, 2019.


                                                   PER CURIAM


Before McKeithen, C.J., Kreger and Horton, JJ.